              Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 1 of 7

                                                                                              D L A Pi p er L L P ( U S )
                                                                                              3 3 Ar c h Str e et, 2 6t h Fl o or
                                                                                              B o st o n, M a s s a c h u s ett s 0 2 1 1 0 -1 4 4 7
                                                                                              w w w. dl a pi p er. c o m

                                                                                              J e s si c a C. Wil s o n
                                                                                              j e s si c a. wil s o n@ dl a pi p er. c o m
                                                                                              T 6 1 7. 4 0 6. 6 0 4 4
                                                                                              F 6 1 7. 4 0 6. 6 1 4 4


A u g ust 1 7 , 2 0 2 0                                                                      T h e st a y is lift e d. T h e M oti o n t o Dis miss is
VI A E C F                                                                                   r est or e d.
                                                                                             S O O R D E R E D.
                                                                                                                                  /s/ J o h n G. K o eltl
T h e H o n or a bl e J o h n G. K o eltl                                                    N e w Y or k, N Y                         J o h n G. K o eltl
U . S. Distri ct C o urt f or t h e S o ut h er n Distri ct of N e w Y or k                  A u g ust 1 8, 2 0 2 0                        U. S. D.J.
D a ni el P atri c k M o y ni h a n U nit e d St at es C o urt h o us e
5 0 0 P e arl Str e et
N e w Y or k, N e w Y or k 1 0 0 0 7 -1 3 1 2

           R e:       Cr yst al D u n h a m v. C o vi di e n , I n c., N o. 1:1 9 -c v -0 2 8 5 5 ( J G K)

D e ar J u d g e K o eltl :

            D ef e n d a nt C o vi di e n L P r es p e ctf ull y s u b mits t his l ett er n otif yi n g t h e C o urt of t h e d e cisi o n
of t h e J u di ci al P a n el o n M ulti distri ct Liti g ati o n (J P M L) d e n yi n g C o vi di e n’s M oti o n t o Tr a nsf er,
att a c h e d h er et o as E x hi bit A ( “J P M L Or d er ”). C o vi di e n f urt h er r e q u ests t h at t h e C o urt lift t h e st a y
iss u e d o n J u n e 1 9 , 2 0 2 0 (E C F N o. 3 8 ) a n d r e n e w C o vi di e n’s M oti o n t o D is miss Pl ai ntiff’s S e c o n d
A m e n d e d C o m pl ai nt ( E C F N o. 3 3) .

            O n F e br u ar y 7 , 2 02 0 , C o vi di e n m o v e d t o dis miss Pl ai ntiff ’s S e c o n d A m e n d e d C o m pl ai nt
(E C F N o . 3 3 ). O n F e br u ar y 2 1 , 2 0 2 0, Pl ai ntiff fil e d h er o p p ositi o n t o C o vi di e n’s m oti o n ( E C F
N o. 3 4 ). C o vi di e n fil e d its r e pl y i n s u p p ort of its m oti o n o n F e br u ar y 2 8, 2 0 2 0 ( E C F N o. 3 5 ). O n
J u n e 1 9, 2 0 2 0, t h e p arti es as k e d t h e C o urt t o st a y pr o c e e di n gs i n t his c as e p e n di n g t h e J P M L’s
d e cisi o n o n w h et h er t o c o or di n at e t his c as e wit h el e v e n ot h er p e n di n g f e d er al a cti o ns r el at e d t o t h e
us e of C o vi di e n’s h er ni a m es h pr o d u cts (E C F N o. 3 7 ). T h at s a m e d a y , t h e C o urt gr a nt e d t h e j oi nt
m oti o n t o st a y (E C F N o. 3 8 ).

            O n A u g ust 7, 2 0 2 0, t h e J P M L d e ni e d C o vi di e n’s m oti o n f or tr a nsf er a n d d e cli n e d t o cr e at e
a f e d er al c o or di n at e d pr o c e e di n g “ at t his ti m e, ” b ut di d s o wit h o ut pr ej u di c e t o C o vi di e n’s a bilit y
t o s e e k a f e d er al c o or di n at e d pr o c e e di n g i n t h e f ut ur e. S e e J P M L Or d er at 2 . I n d e n yi n g tr a nsf er,
t h e J P M L e m p h asi z e d t h at “t h er e ar e alt er n ati v es t o c e ntr ali z ati o n a v ail a bl e t o mi ni mi z e a n y
d u pli c ati o n i n pr etri al pr o c e e di n gs, i n cl u di n g i nf or m al c o o p er ati o n a n d c o or di n ati o n of t h es e
a cti o ns ” a n d “[t] h e pr es e n c e of c o m m o n c o u ns el s h o ul d f a cilit at e i nf or m ati o n c o or di n ati o n. ” I d.
at 3 ( cit ati o ns o mitt e d). T h e pr es e nt a cti o n is o n e of f o ur a cti o ns fil e d i n t h e S o ut h er n Distri ct of
              Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 2 of 7




H o n. J o h n G. K o eltl
A u g ust 1 7 , 2 0 2 0

N e w Y or k ass erti n g si mil ar cl ai ms a n d wit h c o m m o n c o u ns el.                     A c c or di n gl y, t h e p arti es ar e
e x pl ori n g o pti o ns f or p ossi bl e i nf or m al c o or di n ati o n.

          As t h e J P M L p etiti o n is n o l o n g er p e n di n g, t h e p arti es j oi ntl y a n d r es p e ctf ull y r e q u est t h at
t h e C o urt lift t h e st a y a n d r e n e w C o vi di e n’s m oti o n t o dis miss.

                                                                 R es p e ctf ull y s u b mitt e d,

                                                                 /s/ J essi c a C. Wils o n

                                                                 J essi c a C. Wils o n
                                                                 Att or n e y f or D ef e n d a nt C o vi di e n L P

E n cl os ur es

c c:       Al e x a n dr a C ol ell a, M ar c J. B er n & P art n ers ( w/ e n cls.)
           D e br a H u m p hr e y, M ar c J. B er n & P art n ers ( w/ e n cls. )
           L or e n H. Br o w n
           L u c as P. Pr z y m usi ns ki




                                                                     2
Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 3 of 7




                    E X HI BI T A
               Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 4 of 7




                                               U NI T E D S T A T E S J U DI CI A L P A N E L
                                                                      on
                                                  M U L TI DI S T RI C T LI TI G A TI O N


I N R E: C O VI DI E N H E R NI A M E S H
P R O D U C T S LI A BI LI T Y LI TI G A TI O N                                                                            M D L N o. 2 9 5 3



                                              O R D E R D E N YI N G T R A N S F E R


            B ef o r e t h e P a n el :* D ef e n d a nts1 m o v e u n d er 2 8 U. S. C. § 1 4 0 7 t o c e ntr ali z e pr etri al
pr o c e e di n gs i n t his liti g ati o n i n t h e S o ut h er n Distri ct of N e w Y or k. T his liti g ati o n c o nsists of t w el v e
a cti o ns i n ni n e distri cts, as list e d o n S c h e d ul e A.

            Pl ai ntiffs i n t h e W est er n Distri ct of N e w Y or k Bl a c k a cti o n o p p os e c e ntr ali z ati o n, a n d
pl ai ntiffs i n t h e S o ut h er n Distri ct of N e w Y or k a n d Distri ct of N e w J ers e y a cti o ns fil e d a j oi n d er t o
t h e Bl a c k pl ai ntiffs’ r es p o ns e.2 Pl ai ntiffs i n t h e C e ntr al Distri ct of C alif or ni a a n d N ort h er n Distri ct
of C alif or ni a a cti o ns d o n ot o p p os e c e ntr ali z ati o n. All r es p o n di n g pl ai ntiffs ar g u e t h at, s h o ul d t h e
P a n el gr a nt c e ntr ali z ati o n, t h e a p pr o pri at e tr a nsf er e e distri ct is t h e Distri ct of M ass a c h us etts. 3

           Aft er c o nsi d eri n g t h e ar g u m e nts of c o u ns el, 4 w e ar e n ot p ers u a d e d t h at c e ntr ali z ati o n is
n e c ess ar y f or t h e c o n v e ni e n c e of t h e p arti es a n d wit n ess es or t o f urt h er t h e j ust a n d effi ci e nt c o n d u ct


           *
                      J u d g e Ell e n S e g al H u v ell e t o o k n o p art i n t h e d e cisi o n of t his m att er.
           1
                       C o vi di e n L P, C o vi di e n H ol di n g I n c., C o vi di e n, I n c., C o vi di e n pl c, T y c o H e alt h c ar e
Gr o u p, T y c o I nt er n ati o n al, S ofr a di m Pr o d u cti o ns S A S, M e dtr o ni c, I n c., a n d M e dtr o ni c U S A, I n c.
(t o g et h er, C o vi di e n).
           2
                       D ef e n d a nts ar e u n d er t h e i m pr essi o n t h at t h e N e w Y or k a n d N e w J ers e y pl ai ntiffs’
j oi n d er a d o pt e d o nl y t h e Bl a c k pl ai ntiffs’ ar g u m e nts r e g ar di n g t h e a p pr o pri at e tr a nsf er e e distri ct a n d
S e cti o n 1 4 0 4 tr a nsf er. W e dis a gr e e wit h t h at i nt er pr et ati o n, as t h e j oi n d er w as fil e d as a “ R es p o ns e
(J oi n d er) I n O p p ositi o n ” a n d cl e arl y st at es it “j oi ns i n t h e r eli ef a n d ar g u m e nts s et f ort h ” i n t h e
Bl a c k pl ai ntiffs’ r es p o ns e.
           3
                      Pl ai ntiffs i n t h e E ast er n Distri ct of L o uisi a n a Si n gl et ar y a cti o n di d n ot r es p o n d t o t h e
m oti o n b ut fil e d a N oti c e of W ai v er of Or al Ar g u m e nt t h at st at e d t h e y s u p p ort c e ntr ali z ati o n i n t h e
Distri ct of M ass a c h us etts.
           4
                      I n li g ht of t h e c o n c er ns a b o ut t h e s pr e a d of C O VI D- 1 9 vir us ( c or o n a vir us), t h e P a n el
c o nsi d er e d wit h o ut or al ar g u m e nt all m att ers c o nsi d er e d at its h e ari n g s essi o n of J ul y 3 0, 2 0 2 0,
p urs u a nt t o P a n el R ul e 1 1. 1( c). S e e Or d er Dis p e nsi n g wit h Or al Ar g u m e nt i n All D o c k ets, M D L
N o. 2 9 5 3 (J. P. M. L. J ul. 1 5, 2 0 2 0), E C F N o. 3 6.
               Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 5 of 7




                                                                            - 2-

     of t his liti g ati o n at t his ti m e. T h e a cti o ns s h ar e all e g ati o ns t h at d ef e cts i n d ef e n d a nts’ h er ni a m es h
     pr o d u cts c a n l e a d t o c o m pli c ati o ns. C e ntr ali z ati o n t h us li k el y w o ul d a v oi d a c ert ai n a m o u nt of
     d u pli c ati v e dis c o v er y, eli mi n at e t h e p ossi bilit y of c o nfli cti n g r uli n gs o n t h e s c o p e of dis c o v er y a n d
     ot h er pr etri al m att ers, a n d cr e at e s o m e effi ci e n ci es f or t h e p arti es a n d t h e j u di ci ar y. B ut w h er e, as
     h er e, “ o nl y a mi ni m al n u m b er of a cti o ns ar e i n v ol v e d, t h e pr o p o n e nt of c e ntr ali z ati o n b e ars a h e a vi er
     b ur d e n t o d e m o nstr at e t h at c e ntr ali z ati o n is a p pr o pri at e. ” I n r e H y u n d ai a n d Ki a G DI E n gi n e M kt g.,
     S al es Pr a cti c es, & Pr o ds. Li a b. Liti g. , 4 1 2 F. S u p p. 3 d 1 3 4 1, 1 3 4 3 (J. P. M. L. 2 0 1 9). W e ar e n ot
     p ers u a d e d u n d er t h e pr es e nt cir c u mst a n c es t h at t h e b e n efits of c e ntr ali z ati o n o ut w ei g h t h e disr u pti o n
     t o t h e p e n di n g a cti o ns, s o m e of w hi c h h a v e b e e n p e n di n g i n f e d er al c o urt f or t w o or t hr e e y e ars.

                 D ef e n d a nts r el y u p o n o ur pr e vi o us d e cisi o ns i n ot h er h er ni a m es h liti g ati o ns 5 t o ar g u e t h at
     c e ntr ali z ati o n is a p pr o pri at e h er e. A gr a nt of c e ntr ali z ati o n t h o u g h d o es n ot g u ar a nt e e t h at w e will
     fi n d c e ntr ali z ati o n a p pr o pri at e i n a n ot h er liti g ati o n all e gi n g si mil ar cl ai ms, a n d t h e P a n el m a k es e a c h
     of its d e cisi o ns b as e d o n t h e cir c u mst a n c es pr es e nt e d b y a p arti c ul ar liti g ati o n at t h e ti m e. 6
     D ef e n d a nts als o r el y u p o n t h e hist or y of t h os e t hr e e M D Ls i n ar g ui n g t h at t h e f e d er al c as es all e gi n g
     d ef e cts i n C o vi di e n h er ni a m es h pr o d u cts will “ b all o o n. ” B ut t h e P a n el h as b e e n “ disi n cli n e d t o t a k e
     i nt o a c c o u nt t h e m er e p ossi bilit y of f ut ur e fili n gs i n [its] c e ntr ali z ati o n c al c ul us. ” I n r e Li pit or
     ( At or v ast ati n C al ci u m) M kt g., S al es Pr a cti c es & Pr o ds. Li a b. Liti g. , 9 5 9 F. S u p p. 2 d 1 3 7 5, 1 3 7 6
     (J. P. M. L. 2 0 1 3). A n d w e ar e n ot p ers u a d e d t h at t h e n u m b er of c as es fil e d i n or r e m o v e d t o f e d er al
     c o urt will s u bst a nti all y i n cr e as e h er e. D ef e n d a nts ar g u e t h at pl ai ntiffs’ c o u ns el h a v e b e e n ass erti n g
     i n n ati o n al a d v ertis e m e nts t h at C o vi di e n h er ni a m es h pr o d u cts ar e d ef e cti v e, a n d t h e y cit e t o h er ni a
     m es h l e g al c o nf er e n c es t h at i n cl u d e d s essi o ns o n C o vi di e n h er ni a m es h pr o d u cts. B ut s o m e of t his
     a cti vit y h as b e e n o n g oi n g f or at l e ast t hr e e y e ars, a n d w e ar e pr es e nt e d wit h j ust t w el v e c as es t o d a y.
     T h e p arti es r e pr es e nt t h at m or e t h a n 1 5 0 c as es ar e n o w p e n di n g, b ut al m ost all h a v e b e e n fil e d i n
     st at e c o urt, a n d m ost of t h os e i n C o vi di e n L P’s h o m e st at e of M ass a c h us etts.

                D ef e n d a nts ar g u e t h at c e ntr ali z ati o n will a v oi d i n c o nsist e nt r uli n gs, p arti c ul arl y o n m oti o ns
     t o dis miss. W e fi n d t his ar g u m e nt u n c o n vi n ci n g h er e b e c a us e t h e c o urts i n m ost a cti o ns b ef or e t h e
     P a n el alr e a d y h a v e r ul e d o n m oti o ns t o dis miss.

                 I n t h es e cir c u m st a n c es, w e ar e o f t h e vi e w t h at t h er e ar e alt er n ati v es t o c e ntr ali z ati o n
     a v ail a bl e t o mi ni mi z e a n y d u pli c ati o n i n pr etri al pr o c e e di n gs, i n cl u di n g i nf or mal c o o p er ati o n a n d



           5
                    S e e I n r e Atri u m M e di c al C or p. C- Q ur M es h Pr o ds. Li a b. Liti g. , 2 2 3 F. S u p p. 3 d
1 3 5 5 (J. P. M. L. 2 0 1 6); I n r e Et hi c o n P h ysi o m es h Fl e xi bl e C o m p osit e H er ni a M es h Pr o ds. Li a b.
Liti g. , 2 5 4 F. S u p p. 3 d 1 3 8 1 (J. P. M. L. 2 0 1 7); I n r e D a v ol, I n c./ C. R. B ar d, I n c., P ol y pr o p yl e n e
H er ni a M es h Pr o ds. Li a b. Liti g. , 3 1 6 F. S u p p. 3 d 1 3 8 0 (J. P. M. L. 2 0 1 8).
           6
                       Cf. I n r e W e bl o y alt y. c o m, I n c., M kt g. & S al es Pr a cti c es Liti g. ( N o. II) , 7 6 8 F. S u p p.
2 d 1 3 6 5 (J. P. M. L. 2 0 1 1) ( d e n yi n g c e ntr ali z ati o n e v e n t h o u g h si mil ar cl ai ms w er e t h e s u bj e ct of a n
e arli er, cl os e d M D L, t h e c o m m o n d ef e n d a nt m o v e d f or c e ntr ali z ati o n, a n d n o d ef e n d a nt o p p os e d
c e ntr ali z ati o n, b e c a us e t h e m oti o n e n c o m p ass e d o nl y t w o a cti o ns a n d t h e f a ct u al q u esti o ns at iss u e
w er e n ot “s uffi ci e ntl y c o m pl e x or n u m er o us t o j ustif y S e cti o n 1 4 0 7 tr a nsf er ”).
        Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 6 of 7




                                                                     - 3-

c o or di n ati o n of t h es e a cti o ns. S e e I n r e B est B u y C o., I n c., C al. S o n g- B e v erl y Cr e dit C ar d A ct Liti g. ,
8 0 4 F. S u p p. 2 d 1 3 7 6, 1 3 7 8 (J. P. M. L. 2 0 1 1) ( “ c e ntr ali z ati o n u n d er S e cti o n 1 4 0 7 s h o ul d b e t h e l ast
s ol uti o n aft er c o nsi d er e d r e vi e w of all ot h er o pti o ns ”). T h e pr es e n c e of c o m m o n c o u ns el h er e
s h o ul d f a cilit at e i nf or m al c o or di n ati o n of t his r el ati v el y s m all n u m b er of a cti o ns. S e e I n r e
C y m b alt a ( D ul o x eti n e) Pr o ds. Li a b. Liti g. , 6 5 F. S u p p. 3 d 1 3 9 3, 1 3 9 4 (J. P. M. L. 2 0 1 4). Pl ai ntiffs
i n fi v e of t h e t w el v e a cti o ns b ef or e t h e P a n el ar e r e pr es e nt e d b y t h e s a m e l a w fir m, a n d pl ai ntiffs i n
a n ot h er t w o a cti o ns als o s h ar e c o u ns el. D ef e n d a nts ar e r e pr es e nt e d b y t h e s a m e l a w fir m i n ni n e of
t h e a cti o ns.

     I T I S T H E R E F O R E O R D E R E D t h at t h e m oti o n f or c e ntr ali z ati o n of t h es e a cti o ns is d e ni e d.




                                                   P A N E L O N M U L TI DI S T RI C T LI TI G A TI O N




                                                                       K ar e n K. C al d w ell
                                                                                 C h air

                                                 R. D a vi d Pr o ct or                       C at h eri n e D. P err y
                                                 M att h e w F. K e n n ell y                N at h a ni el M. G ort o n
                                                 D a vi d C. N ort o n
            Case 1:19-cv-02855-JGK Document 40 Filed 08/19/20 Page 7 of 7




I N R E: C O VI DI E N H E R NI A M E S H
P R O D U C T S LI A BI LI T Y LI TI G A TI O N                                                     M D L N o. 2 9 5 3

                                                      S C HE D ULE A


                   C e ntr al Distri ct of C alif or ni a

        N O R T H R U P v. C O VI DI E N, L P., E T A L., C. A. N o. 5: 2 0- 0 0 3 5 5

                   N ort h er n Distri ct of C alif or ni a

        J O R D E N v. C O VI DI E N, L P., E T A L., C. A. N o. 3: 1 9- 0 5 7 0 9

                   S o ut h er n Distri ct of Fl ori d a

        D Y E v. C O VI DI E N L P, C. A. N o. 0: 1 8- 6 1 4 8 5

                   E ast er n Distri ct of L o uisi a n a

        SI N G L E T A R Y, E T A L. v. C O VI DI E N L P, E T A L., C. A. N o. 2: 1 9- 1 3 1 0 8

                   Distri ct of M ass a c h us etts

        M O N R O E v. M E D T R O NI C, I N C., E T A L., C. A. N o. 1: 2 0- 1 0 1 4 4

                   S o ut h er n Distri ct of Mississi p pi

        O LI V E R v. C O VI DI E N S A L E S L L C, E T A L., C. A. N o. 3: 1 9- 0 0 7 9 5

                   Distri ct of N e w J ers e y

        S MI T H v. C O VI DI E N L P, C. A. N o. 1: 1 9- 1 1 9 8 1

                   S o ut h er n Distri ct of N e w Y or k

        G   R E E N v. C O VI DI E N L P, C. A. N o. 1: 1 8- 0 2 9 3 9
        D   U N H A M, E T A L. v. C O VI DI E N L P, C. A. N o. 1: 1 9- 0 2 8 5 1
        D   U N H A M v. C O VI DI E N L P, C. A. N o. 1: 1 9- 0 2 8 5 5
        K   R U L E WI C H, E T A L. v. C O VI DI E N L P, C. A. N o. 1: 1 9- 0 2 8 5 7

                   W est er n Distri ct of N e w Y or k

        B L A C K, E T A L. v. C O VI DI E N, P L C, E T A L., C. A. N o. 6: 1 7- 0 6 0 8 5
